DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The 112(f) Claim Interpretation of claims 1 & 10 is withdrawn.
The 112(a) written description rejection of claims 1 & 10 is withdrawn.
The addition of the phrase “in a region” to claims 1 & 10 necessitates a 112(b) indefinite rejection.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 8/1/2022, with respect to the 103 rejections of claims 1 & 10 have been fully considered and are persuasive, as the existing rejection does not address the new limitation “a region of a transit region”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the existing art Fedor 5699152.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a region of a transit region” in claims 1 & 10 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Broadly interpreted, “in the same room” fulfills the limitation. Examiner suggests amending the claim to describe one of the figures, e.g. for Figure 2, “wherein the pupil region and/or focal point is in the center of a transit region of the illuminator” or an actual distance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-8, 10-12, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fedor et al (United States Patent 5699152).
As to claim 1, Fedor teaches an apparatus for inspecting objects which have an opening, comprising 
 	a transport conveyor configured to transport the objects along a predetermined transport path (column 4, lines 1-2 “conveyor line”),
 	an imaging monitor which is configured to monitor at least one region of an inner wall of the object through the opening of the object (Figure 3, “Camera 1” views neck 15),
 	wherein the imaging monitor is configured to capture spatially resolved images (Abstract teaches enlarging the image and increasing the visual size of a defect, indicating focused images),
 	wherein the apparatus has an illuminator configured to illuminate at least one region of the inner wall (Figure 3, annular LED array 27 shines on neck 15)
 	wherein the illuminator is arranged between the imaging monitor and the object (Figure 3, element 27 is between “Camera 1” and container 10),
 	wherein an imager is focused in the monitoring direction such that the pupil region or focal point is located between the object and a region of a transit region of the illuminator (Figure 3, light rays 15a converge next to filter 90, which is close to illumination elements 25 & 27).
 	Fedor does not explicitly teach the object to be inspected is a can having a non-transparent base and side walls. However, Fedor teaches inspecting an “open top, cylindrical, non-transparent object” (claim 32), examiner’s position is that such an object is not patentably different from a can, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114(II). 
As to claim 2, Fedor teaches everything claimed, as applied above in claim 1, in addition the illuminator is configured to emit diffuse light (column 9, lines 44-47).
As to claim 3, Fedor teaches everything claimed, as applied above in claim 1, in addition the imaging monitor has an objective with a pupil arranged in front (Figure 3, element 44).
As to claim 6, Fedor teaches everything claimed, as applied above in claim 1, in addition Fedor teaches the object has, at least partially, nontransparent walls (claim 32 teaches inspecting non-transparent objects). Additionally, apparatus claims cover what a device is, not what a device does. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Regarding the limitation “the object has, at least partially, nontransparent walls“, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114(II), MPEP 2115.
As to claim 7, Fedor teaches everything claimed, as applied above in claim 1, in addition Fedor teaches the illuminator has a transit region through which a beam path extending from the object towards the imaging monitor can pass (Figure 3, element 27 is an annular LED array).
As to claim 8, Fedor teaches everything claimed, as applied above in claim 7, in addition the transit region is configured as a hole in the illuminator (Figure 3, element 27 is an annular LED array).
 	Fedor does not teach the hole preferably has a diameter which is between 1 mm and 20 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired size opening (including the claimed range), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. In this case, Fedor discusses inspecting bottles in the Background (column 1, line 49 – column 2, line 34) which commonly have a size consistent with the claimed range, the instant specification is silent as to the criticality of the claimed range, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes inspection system and hole for a desired type of object, in order to improve machine performance.
As to claim 10, the method would flow from the apparatus of claim 1.
As to claim 11, the method would flow from the apparatus of claim 3.
As to claim 12, Fedor teaches everything claimed, as applied above in claim 2, in addition the imaging monitor has an objective with a pupil arranged in front (Figure 3, element 44).
As to claim 16, Fedor teaches everything claimed, as applied above in claim 2, in addition the illuminator has a transit region through which a beam path extending from the object towards the imaging monitor can pass (Figure 3, element 27 is an annular LED array).
As to claim 17, Fedor teaches everything claimed, as applied above in claim 16, in addition the transit region is configured as a hole in the illuminator (Figure 3, element 27 is an annular LED array).
 	Fedor does not teach the hole preferably has a diameter which is between 1 mm and 20 mm. However, it would  have been obvious to one of ordinary skill in the art at the time of filing to have any desired size opening (including the claimed range), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. In this case, Fedor discusses inspecting bottles in the Background (column 1, line 49 – column 2, line 34) which commonly have a size consistent with the claimed range, the instant specification is silent as to the criticality of the claimed range, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes inspection system and hole for a desired type of object, in order to improve machine performance.
As to claim 19, Fedor teaches everything claimed, as applied above in claim 3, in addition the illuminator has a transit region through which a beam path extending from the object towards the imaging monitor can pass (Figure 3, element 27 is an annular LED array).
As to claim 20, Fedor teaches everything claimed, as applied above in claim 19, in addition the transit region is configured as a hole in the illuminator (Figure 3, element 27 is an annular LED array).
 	Fedor does not teach the hole preferably has a diameter which is between 1 mm and 20 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired size opening (including the claimed range), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. In this case, Fedor discusses inspecting bottles in the Background (column 1, line 49 – column 2, line 34) which commonly have a size consistent with the claimed range, the instant specification is silent as to the criticality of the claimed range, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes inspection system and hole for a desired type of object, in order to improve machine performance.
Claims 4-5, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fedor, in further view of Fedor et al (United States Patent 5592286 hereafter referred to as “Fedor86”).
As to claim 4, Fedor teaches everything claimed, as applied above in claim 1, with the exception of the illuminator is designed as a planar body or has a planar body, that arranged perpendicular to an optical axis of the imaging monitor and has, viewed along the optical axis, a thickness. However, it is known in the art as taught by Fedor86. Fedor86 teaches the illuminator is designed as a planar body or has a planar body (Figure 2, illuminating means 28 are arrayed on the plane indicated by “48”), that arranged perpendicular to an optical axis of the imaging monitor (Figure 2) and has, viewed along the optical axis, a thickness (Figure 2). It would have been obvious to one of ordinary skill in the art at the time of filing to have the illuminator be designed as a planar body or has a planar body, that arranged perpendicular to an optical axis of the imaging monitor and has, viewed along the optical axis, a thickness, in order to ease construction and improve light consistency.
	Fedor does not teach a thickness which is greater than 0.2 mm and less than 40 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to choose a thickness within the claimed range, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. In this case, a circuit board sufficient to support an LED array would obviously fall within the claimed range, in order to provide a stable support.
As to claim 5, Fedor in view of Fedor86 teaches everything claimed, as applied above in claim 4, in addition Fedor teaches of a surface of the illuminator is greater than a cross-section of the object to be inspected (Figure 3, element 27 has a larger radius than the container 10). Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired relative sizes (including the claimed one), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. The specification is silent as to the criticality of the relative sizes, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes for a desired type of illumination for an object, in order to improve machine performance.
As to claim 13, Fedor in view of Wagener teaches everything claimed, as applied above in claim 12, with the exception of the illuminator is designed as a planar body or has a planar body, that arranged perpendicular to an optical axis of the imaging monitor and has, viewed along the optical axis, a thickness. However, it is known in the art as taught by Fedor 86. Fedor86 teaches the illuminator is designed as a planar body or has a planar body (Figure 2, illuminating means 28 are arrayed on the plane indicated by “48”), that arranged perpendicular to an optical axis of the imaging monitor (Figure 2) and has, viewed along the optical axis, a thickness (Figure 2). It would have been obvious to one of ordinary skill in the art at the time of filing to have the illuminator is designed as a planar body or has a planar body, that arranged perpendicular to an optical axis of the imaging monitor and has, viewed along the optical axis, a thickness, in order to ease construction and improve light consistency.
 	Fedor in view of Wagener does not teach a thickness which is greater than 0.2 mm and less than 40 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to choose a thickness within the claimed range, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. In this case, a circuit board sufficient to support an LED array would obviously fall within the claimed range, in order to provide a stable support.
As to claim 14, Fedor in view of Wagener teaches everything claimed, as applied above in claim 13, in addition Fedor teaches of a surface of the illuminator is greater than a cross-section of the object to be inspected (Figure 3, element 27 has a larger radius than the container 10). Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired relative sizes (including the claimed one), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. The specification is silent as to the criticality of the relative sizes, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes for a desired type of illumination for an object, in order to improve machine performance.
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fedor, further in view of Triner et al (United States Patent 5451773).
As to claim 9, Fedor teaches everything claimed, as applied above in claim 1, with the exception of a shutter device is arranged between the illuminator and the imaging monitor. However, it is known in the art as taught by Triner. Triner teaches a shutter device is arranged between the illuminator and the imaging monitor(column 5, lines 3-12). It would have been obvious to one of ordinary skill in the art at the time of filing to have a shutter device is arranged between the illuminator and the imaging monitor, in order to better control the light entering the camera.
As to claim 18, Fedor teaches everything claimed, as applied above in claim 2, with the exception of a shutter device is arranged between the illuminator and the imaging monitor. However, it is known in the art as taught by Triner. Triner teaches a shutter device is arranged between the illuminator and the imaging monitor(column 5, lines 3-12). It would have been obvious to one of ordinary skill in the art at the time of filing to have a shutter device is arranged between the illuminator and the imaging monitor, in order to better control the light entering the camera.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877